 Case 2:19-cv-06444-SVW-RAO Document 31 Filed 03/03/20 Page 1 of 3 Page ID #:269

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                             JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                          March 3, 2020
 Case No.     2:19-cv-06444-SVW-RAO                                            Date
 Title        Tulsi Now, Inc. v. Google, LLC et al.




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                  N/A
                   Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         N/A                                                        N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING DEFEDANT’S MOTION TO
                         DISMISS [20]

         Tulsi Now, Inc. (“Plaintiff”) is a political campaign on behalf of Representative Tulsi Gabbard of
Hawaii. Google, LLC (“Defendant”) is one of the largest webservices and technology companies in the
world. Defendant has moved to dismiss the complaint or transfer the case to the Northern District of
California pursuant to a forum selection clause in Google’s advertiser agreement. Because Plaintiff fails
to state a claim that is legally sufficient to implicate the First Amendment, the Court does not address
the motion to transfer. Although § 1983 is not mentioned directly in the complaint, we assume that is
how Plaintiff brings this action, as there is no implied right of action directly under the First
Amendment. Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704, 705 (9th Cir. 1992) (“We have
previously held that a litigant complaining of a violation of a constitutional right must utilize 42 U.S.C.
§ 1983.”). Plaintiff’s essential allegation is that Google violated Plaintiff’s First Amendment rights by
temporarily suspending its verified political advertising account for several hours shortly after a
Democratic primary debate. Plaintiff’s claim, however, “runs headfirst into two insurmountable
barriers—the First Amendment and Supreme Court precedent.” Prager Univ. v. Google LLC, No. 18-
15712, 2020 WL 913661, at *1 (9th Cir. Feb. 26, 2020).

         The First Amendment provides: “Congress shall make no law . . . abridging the freedom of
speech, or of the press; or the right of the people peaceably to assemble . . . .” U.S. Const. amend. I.
“The First Amendment, applied to states through the Fourteenth Amendment, prohibits laws abridging
the freedom of speech.” Animal Legal Def. Fund v. Wasden, 878 F.3d 1184, 1193 (9th Cir. 2018)
(internal quotation omitted). In effect, “the First Amendment means that government has no power to
restrict expression because of its message, its ideas, its subject matter, or its content.” United States v.




                                                                                                   :
                                                             Initials of Preparer               PMC

                                           CIVIL MINUTES - GENERAL                                     Page 1 of 3
 Case 2:19-cv-06444-SVW-RAO Document 31 Filed 03/03/20 Page 2 of 3 Page ID #:270

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      March 3, 2020
 Case No.    2:19-cv-06444-SVW-RAO                                            Date
 Title       Tulsi Now, Inc. v. Google, LLC et al.


Stevens, 559 U.S. 460, 468 (2010) (quoting Ashcroft v. ACLU, 535 U.S. 564, 573 (2002)) (emphasis
added).

        Google is not now, nor (to the Court’s knowledge) has it ever been, an arm of the United States
government. “The text and original meaning of those Amendments, as well as this Court's longstanding
precedents, establish that the Free Speech Clause prohibits only governmental abridgment of speech.
The Free Speech Clause does not prohibit private abridgment of speech.” Manhattan Cmty. Access
Corp. v. Halleck, 139 S. Ct. 1921, 1926 (2019) (emphasis in original); see Prager Univ., 2020 WL
913661, at *2 (“The Free Speech Clause of the First Amendment prohibits the government—not a
private party—from abridging speech.”).

         Plaintiff alleges Google has become a state actor by virtue of providing advertising services
surrounding the 2020 presidential election. “Under this Court's cases, a private entity can qualify as a
state actor in a few limited circumstances—including, for example, (i) when the private entity performs
a traditional, exclusive public function; (ii) when the government compels the private entity to take a
particular action; or (iii) when the government acts jointly with the private entity.” Halleck, 139 S. Ct. at
1928 (internal citations omitted). Plaintiff’s argument is that, by regulating political advertising on its
own platform, Google exercised the traditional government function of regulating elections. “To draw
the line between governmental and private, this Court applies what is known as the state-action doctrine.
Under that doctrine, as relevant here, a private entity may be considered a state actor when it exercises a
function ‘traditionally exclusively reserved to the State.’” Id. at 1928 (quoting Jackson v. Metropolitan
Edison Co., 419 U.S. 345, 352 (1974)).

        Traditional government functions are defined narrowly. “It is not enough that the federal, state,
or local government exercised the function in the past, or still does. And it is not enough that the
function serves the public good or the public interest in some way. Rather, to qualify as a traditional,
exclusive public function within the meaning of our state-action precedents, the government must have
traditionally and exclusively performed the function.” Id. at 1928–29. “Under the Court's cases, those
functions include, for example, running elections and operating a company town.” Id. at 1929. There is
no argument that webservices or online political advertising are traditionally exclusive government
functions. Plaintiff argues that, by providing some restriction on political advertising on its platform,
Google is in effect regulating elections.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 3
 Case 2:19-cv-06444-SVW-RAO Document 31 Filed 03/03/20 Page 3 of 3 Page ID #:271

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       March 3, 2020
 Case No.     2:19-cv-06444-SVW-RAO                                            Date
 Title        Tulsi Now, Inc. v. Google, LLC et al.


         To support its contention that a private actor can regulate elections, Plaintiff directs the Court to
Terry v. Adams, 345 U.S. 461, 463 (1953). However, Terry is utterly inapposite to Plaintiff’s contention.
In 1954, the Supreme Court held that the Fifteenth Amendment was implicated when a political party
effectively prevented black citizens from voting. Terry, 345 U.S. at 463. The Court held: “The evil here
is that the State, through the action and abdication of those whom it has clothed with authority, has
permitted white voters to go through a procedure which predetermines the legally devised primary.” Id.
at 477. But Terry bears no relation to the current dispute, where Google, an undisputedly private
company, temporarily suspended Plaintiff’s Google advertising account for a matter of hours, allegedly
based on viewpoint bias.


    What Plaintiff fails to establish is how Google’s regulation of its own platform is in any way
equivalent to a governmental regulation of an election. Google does not hold primaries, it does not select
candidates, and it does not prevent anyone from running for office or voting in elections. To the extent
Google “regulates” anything, it regulates its own private speech and platform. Plaintiff’s “national
security” argument similarly fails. Google protects itself from foreign interference; it does not act as an
agent of the United States. Nearly every media or technology company has some form of cybersecurity
procedure. Under Plaintiff’s theory, every media organization that took steps to prevent foreign
cybercrimes could potentially implicate the First Amendment. Google’s self-regulation, even of topics
that may be of public concern, does not implicate the First Amendment. See Prager Univ., 2020 WL
913661, at *3.

   For the reasons provided above, Defendant’s motion to dismiss is GRANTED. Because these facts
could never give rise to a First Amendment claim, Plaintiff’s complaint is dismissed with prejudice and
without leave to amend.

         IT IS SO ORDERED.




                                                                                                  :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 3 of 3
